El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Celebrado nn juicio de novo ante la corte de distrito, fué declarado culpable el apelante por un delito de acometimiento y agresión grave a virtud de una denuncia en que se imputaba un delito de acometimiento con circunstancias agravantes so-lamente.
Estamos enteramente de acuerdo con el apelante en lo que se refiere a la única cuestión que ha sido levantada en su alegato, o sea, que la corte de distrito cometió error al decla-rarlo culpable por un delito de acometimiento y agresión grave de conformidad con una denuncia en que no se alega agresión alguna y que la sentencia como fué dictada por la corte inferior no puede subsistir; pero ya hemos resuelto que cuando los autos contienen datos suficientes por virtud de los cuales este tribunal puede estar en condiciones de hacer lo que pudó haber hecho la corte de distrito y que es de presu-mirse hubiera hecho de habérsele llamado la atención sobre el particular, o lo que dicha corte podría hacer e indiscutible-mente haría de ser devuelto el caso, la sentencia apelada no debe ser revocada, sino modificada en tanto fuere necesario con el fin de que quede subsanado el defecto y confirmada entonces como ha sido modificada. El Pueblo v. Alvarez, 21 D. P. R. 86. Examinados detenidamente los autos de esta causa así como las autoridades en relación con la materia, no encontramos verdadero motivo por el cual no deba procederse en esta forma en el presente caso. Hernández v. State, 131 S. W. 1091; McCorquodale v. State, 98 S. W. 879; Burk v. State, 95 S. W. 1064; Turner v. State, 68 S. W. 511; Burks v. State, 55 S. W. 824; Thomas v. State, 19 S. W. 901.
*888La sentencia dictada por la corte de distrito debe ser modi-ficada de modo qne diga “acometimiento con circunstancias agravantes’’ donde habla de “acometimiento y agresión grave, ’ ’ y una vez que sea modificada en este sentido, deberá ser confirmada.

Confirmada la sentencia apelada,, pero modifi-cándola en el sentido de que donde dice “acometimiento y agresión con circunstan-cias agravantes” diga “acometimiento con circunstancias agravantes.”

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.